228 F.2d 462
97 U.S.App.D.C. 115
TSUKASA KIYONO and Tomoe Kiyono, Appellants,v.Tom C. CLARK, Attorney General of the United States, and asSuccessor of the Alien Property Custodian, et al.,Appellees.
No. 12630.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 26, 1955.Decided Dec. 15, 1955.

Mr. George A. Chadwick, Jr., Washington, D.C., with whom Mr. Webb C. Hayes III, Washington, D.C., was on the brief, for appellants.
Mr. Irwin A. Seibel, Atty., Dept. of Justice, with whom Mr. George B. Searls, Atty., Dept. of Justice, was on the brief, for appellees.
Before EDGERTON, Chief Judge, and WASHINGTON and BASTIAN, Circuit judges.
PER CURIAM.


1
By a notice of dismissal filed by the plaintiffs, pursuant to an agreement of settlement, a complaint for recovery of property vested by the Alien Property Custodian was dismissed with prejudice.  Rule 41(a)(1), Fed.Rules Civ.Proc.  (28 U.S.C.A.).  The plaintiffs afterwards moved to set aside the dismissal and reinstate the case on the calendar.  They now appeal from an order denying this motion.  We find no error.


2
Affirmed.